                             UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF ILLINOIS

  UNITED STATES OF AMERICA,

                  Plaintiff,

          v.                                               Case No. 14-cr-40076-JPG

  TYREE NEAL JR.,

                  Defendant.

                                MEMORANDUM AND ORDER

        This matter comes before the Court on defendant Tyree Neal Jr.’s motion requesting “the

Audio/Video from the Marion Police Department for the date of 1-19-2012, which is of

Government Exhibit -9- of the Post Miranda Statement taken by Officer Justin Dwyer. . . .”

(Doc. 184). At Neal’s sentencing hearing, Dwyer testified to what Neal said in that post-arrest

statement and identified Government’s Exhibit 9 as the written Miranda waiver Neal signed

before giving the statement. Dwyer also testified that there was no audio recording and that he

did not know what happened to any video recording from the police station’s surveillance

system. Neal states in his motion that he has already unsuccessfully sought this material from

his all of his prior counsel.

        The Court DENIES Neal’s motion (Doc. 184). The Court is not in possession of any

recording described by Neal, and Neal has identified no authority for the Court to order

production in this closed case of any such recording from anyone else.

IT IS SO ORDERED.
DATED: March 5, 2019

                                             s/ J. Phil Gilbert
                                             J. PHIL GILBERT
                                             DISTRICT JUDGE
